Citation Nr: 0704531	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  05-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
right cubital tunnel syndrome repair, currently assigned a 10 
percent disability evaluation.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hand 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.  



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1980 to June 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The merits of the claim for service connection for a back 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.

3.  An unappealed December 1995 rating decision denied 
service connection for low back pain.  

4.  The evidence received since the December 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder.  

5.  An unappealed December 1995 rating decision denied 
service connection for a right hand disorder.  

6.  The evidence received since the December 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right hand disorder.  

7.  An unappealed December 1995 rating decision denied 
service connection for a right shoulder disorder.  

8.  The evidence received since the December 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right shoulder disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative right cubital tunnel syndrome repair have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8799-8716 
(2006).

2.  The December 1995 rating decision, which denied 
entitlement to service connection for low back pain, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

3.  The evidence received subsequent to the December 1995 
rating decision is new and material, and the claim for 
service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  The December 1995 rating decision, which denied 
entitlement to service connection for a right hand disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

5.  The evidence received subsequent to the December 1995 
rating decision is not new and material, and the claim for 
service connection for a right hand disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

6.  The December 1995 rating decision, which denied 
entitlement to service connection for a right shoulder 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

7.  The evidence received subsequent to the December 1995 
rating decision is not new and material, and the claim for 
service connection for a right shoulder disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back disorder, the RO had a duty to notify 
the veteran what information or evidence was needed in order 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for a back disorder, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

With respect to the veteran's claim for an increased 
evaluation and his application to reopen his claims for 
service connection for a right hand disorder and a right 
shoulder disorder, the RO did provide the appellant with 
notice in January 2003, prior to the initial decision on the 
claim in April 2003.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation and to reopen his previously denied claims.  
Specifically, the January 2003 letter stated, "In order to 
grant your claim for increased compensation, we need evidence 
which shows that your condition has worsened."  The letter 
also indicated that in order to establish service connection 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The January 2003 letter further indicated 
that the veteran's claims for service connection for a right 
hand disorder and a right shoulder disorder had been 
previously denied in December 1995 and that he needed to 
submit new and material evidence to reopen his claims.  The 
letter explained that the evidence must be submitted to VA 
for the first time in order to qualify as new and that the 
additional information must bear directly and substantially 
upon the issue for consideration in order to be considered 
material evidence.  As such, the January 2003 letter 
essentially notified the veteran to look to the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claims.  See Kent v. Nicholson, No. 
04-181, slip op. at 10 (U.S. Vet. App. Mar. 31, 2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  

Additionally, the February 2005 statement of the case (SOC) 
and October 2005 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  In fact, the 
February 2005 SOC provided the veteran with the schedular 
criteria used to evaluate his service-connected postoperative 
right cubital tunnel syndrome repair, namely Diagnostic Codes 
8516, 8616, and 8716.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
October 2003 letter also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
January 2003 stated it was the veteran's responsibility to 
support his claims with appropriate evidence.    

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence to 
establish an effective date for the disability on appeal.  
Additionally, the veteran was provided with notice of the 
type of evidence necessary to reopen his previously denied 
claims for service connection for a right hand disorder and a 
right shoulder disorder.  However, he was not informed about 
the type of evidence necessary to establish a disability 
rating or effective date for those disabilities.   Despite 
the inadequate notice provided to the veteran pertaining to 
disability ratings in service connection claims as well as 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to an 
increased evaluation for his postoperative right cubital 
tunnel syndrome repair and similarly denies reopening his 
claims for service connection for a right hand disorder and a 
right shoulder disorder.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in April 2003 and September 2005.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 10 percent disability 
evaluation for his postoperative right cubital tunnel 
syndrome repair pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8799-8716.  Under Diagnostic Code 8716, a 10 percent 
disability evaluation is assigned for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral combine with application of the bilateral 
factor.  See 38 C.F.R. § 4.124a.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, major, as opposed to minor, hand 
disability ratings are applicable.  38 C.F.R. § 4.69.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
postoperative right cubital tunnel syndrome repair.  The 
medical evidence of record does not show the veteran to have 
moderate incomplete paralysis of the ulnar nerve of the major 
upper extremity.  The April 2003 VA examination found the 
veteran's right elbow to have zero to 150 degrees of motion 
as well as 85 degrees of supination and 80 degrees of 
pronation.  His grip strength was 5/5, and Tinel's was 
negative.  There was no intrinsic hand atrophy, and he could 
extend all fingers without difficulty or limitation.  The 
veteran could also make a good grip and oppose all fingers 
with the thumb without difficulty or pain.  In addition, the 
September 2005 VA examiner reported similar findings and 
noted that the veteran had full range of motion in his right 
wrist, including complete range of motion for the ulnar and 
radial deviation.  His hands could fully extend, and he could 
oppose each finger to the thumb with 5/5 strength.  The 
reflexes in the upper extremities were 2+/4 and equal 
bilaterally, and there was no profound muscle wasting in the 
upper extremities.  As such, the veteran has not met the 
criteria for a 30 percent disability evaluation.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
postoperative right cubital tunnel syndrome repair.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
postoperative right cubital tunnel syndrome repair has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected postoperative right cubital 
tunnel syndrome repair under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


II.  New and Material

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claims for service 
connection for a back disorder, a right hand disorder, and a 
right shoulder disorder were previously considered and denied 
by the RO in a rating decision dated in December 1995.  The 
veteran was notified of that decision and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In April 2002, the veteran essentially requested that his 
claims for service connection for a back disorder, a right 
hand disorder, and a right shoulder disorder be reopened.  
The April 2003 rating decision now on appeal denied the 
veteran's claims.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).


A.  Low Back Disc Disease

As noted above, the December 1995 rating decision denied the 
veteran's claim for service connection for low back pain.  In 
that decision, the RO observed that the veteran's service 
medical records did show that he was treated for a back ache.  
However, the RO also indicated that the veteran had pain 
without direct trauma and that there was no permanent 
residual or chronic disability.  In particular, it was noted 
that the August 1995 VA examination found his lumbar spine to 
be normal.  Therefore, service connection for a low back ache 
was denied.

The evidence associated with the claims file subsequent to 
the December 1995 rating decision includes VA medical 
records, private medical records, April 2003 and September 
2005 VA examination reports, service medical records, service 
personnel records, and hearing testimony as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the December 1995 rating decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for a back disorder.  The VA medical records, 
private medical records, VA examination reports, and hearing 
testimony are certainly new, in that they were not previously 
of record.  The Board also finds the VA medical records and 
private medical records to be material in that they relate to 
an unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, the Board notes that the treatment 
records document the veteran as currently having a diagnosed 
back disorder.  In addition, a statement dated in June 2002 
from a private doctor reflects that degenerative disc 
disease, shown by CT evidence in December 1995, six months 
after separation from service, was "longstanding in 
nature."  The veteran argued on his VA Form 9 substantive 
appeal that degenerative disc disease takes a long time to 
develop and therefore was likely present on active duty.  The 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection for a back disorder.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claim can be addressed.


B.  Right Hand Disorder 

As previously mentioned, the December 1995 rating decision 
denied the veteran's claim for service connection for a right 
hand disorder.  In that decision, the RO observed that the 
veteran's service medical records showed that he had slight 
hand trauma without any broken bones.  However, it was also 
noted that the August 1995 VA examination reported no 
disabling conditions of the hands or fingers.  As such, the 
RO determined that there was no record a right hand disorder 
separate and distinct from the service-connected cubital 
tunnel syndrome.  Therefore, service connection for a right 
hand disorder was not warranted.  

The evidence associated with the claims file subsequent to 
the December 1995 rating decision includes VA medical 
records, private medical records, April 2003 and September 
2005 VA examination reports, service medical records, service 
personnel records, and hearing testimony as well as the 
veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for a 
right hand disorder.

With respect to the VA medical records, private medical 
records, and VA examination reports, the Board finds that 
they are new in that they were certainly not of record at the 
time of the December 1995 rating decision.  However, those 
records are not probative in that they do not document any 
complaints, treatment, or diagnosis of a current right hand 
disorder that is separate from the veteran's service-
connected right cubital tunnel syndrome repair.  The Board 
notes that separate disability ratings may only be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  Therefore, the Board finds that these VA medical 
records, private medical records, and VA examination reports 
are not new and material.

As for the copies of the veteran's service service medical 
records, the Board finds that the this evidence is not new in 
that a copy of them was already of record at the time of the 
December 1995 rating decision.

In addition, the service personnel records that were 
associated with the claims file following the December 1995 
rating decision do not have any bearing on the veteran's 
case.  Accordingly, they do not bear directly and 
substantially upon the specific matter under consideration 
and cannot be considered material to the veteran's claim. 

With respect to the veteran's hearing testimony as well as 
his other statements, the Board finds that the veteran's 
assertions alone cannot be dispositive of the issue for 
purposes of reopening the claim.  The record on appeal does 
not indicate that the appellant has the expertise to provide 
an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the cause of the veteran's death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
December 1995 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran currently has a diagnosed right hand disorder 
separate form his service-connected postoperative right 
cubital tunnel syndrome repair that is causally or 
etiologically related to service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claim for service 
connection for a right hand disorder.


C.  Right Shoulder Disorder

As noted above, the December 1995 rating decision denied the 
veteran's claim for service connection for a right shoulder 
disorder.  In that decision, the RO observed that the 
veteran's service medical records documented him as having 
had complaints of pain and discomfort in his right shoulder.  
However, the RO also noted that there was no basis for such 
complaints, and it was further noted that the August 1995 VA 
examination was normal.  As such, the RO determined that 
there was no record of a right shoulder disorder and stated 
that subjective complaints of pain, ache, and discomfort were 
insufficient.  Therefore, service connection for a right 
shoulder disorder was denied.  

The evidence associated with the claims file subsequent to 
the December 1995 rating decision includes VA medical 
records, private medical records, April 2003 and September 
2005 VA examination reports, service medical records, service 
personnel records, and hearing testimony as well as the 
veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for a 
right shoulder disorder.

With respect to the VA medical records, private medical 
records, and VA examination reports, the Board finds that 
they are new in that they were certainly not of record at the 
time of the December 1995 rating decision.  However, those 
records are not probative in that they do not document any 
complaints, treatment, or diagnosis of a right shoulder 
disorder.  In fact, VA medical records indicate that an x-ray 
was obtained in August 2002, which did not reveal any 
fracture, dislocation, or other bony abnormality.  To the 
extent that those records do document the veteran as having 
pain in his right shoulder, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
As such, those treatment records do not show that the veteran 
currently has a right shoulder disorder.  Therefore, the 
Board finds that these VA medical records, private medical 
records, and VA examination reports are not new and material.

As for the copies of the veteran's service service medical 
records, the Board finds that the this evidence is not new in 
that a copy of them were already of record at the time of the 
December 1995 rating decision.

In addition, the service personnel records that were 
associated with the claims file following the issuance of the 
December 1995 rating decision do not have any bearing on the 
veteran's case.  Accordingly, they do not bear directly and 
substantially upon the specific matter under consideration 
and cannot be considered material to the veteran's claim. 

With respect to the veteran's hearing testimony as well as 
his other statements, the Board finds that the veteran's 
assertions alone cannot be dispositive of the issue for 
purposes of reopening the claim.  The record on appeal does 
not indicate that the appellant has the expertise to provide 
an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the cause of the veteran's death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
December 1995 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran currently has a diagnosed right shoulder disorder 
separate form his service-connected postoperative right 
cubital tunnel syndrome repair that is causally or 
etiologically related to service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claim for service 
connection for a right hand disorder.


ORDER

An evaluation in excess of 10 percent for postoperative right 
cubital tunnel syndrome repair is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right hand disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right shoulder disorder is denied.


REMAND

Reason for Remand:  To afford the veteran a VA examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for a back disorder.  The veteran's 
service medical records indicate that he sought treatment for 
his back, and his recent treatment records document him as 
having been diagnosed with various back disorders, such as 
lumbar strain, degenerative disc disease, herniated disk, and 
lumbar stenosis.  In addition, a statement dated in June 2002 
from a private doctor reflects that degenerative disc 
disease, shown by CT evidence in December 1995, six months 
after separation from service, was "longstanding in 
nature."  The veteran argued on his VA Form 9 substantive 
appeal that degenerative disc disease takes a long time to 
develop and therefore was likely present on active duty.  
However, other evidence of record shows that the veteran 
sustained an injury to his back in December 1995.  Concerning 
this, the Board notes that the evidence of record does not 
include a medical opinion based on a review of the veteran's 
claims file that addresses whether he currently has a back 
disorder that is causally or etiologically related to his 
symptomatology in service.  Therefore, the Board finds that a 
VA examination and medical opinion are necessary for the 
purpose of determining the nature and etiology of any and all 
back disorders that may be present.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for a back 
disorder.  The letter should include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
medical records and private medical 
records, and to identify all current 
back disorders.  For each disorder 
identified, the examiner should comment 
as to whether it is at least as likely 
as not that the disorder is causally or 
etiologically related to his 
symptomatology in service or is 
otherwise related to his military 
service.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  The purpose of this REMAND is to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and/or argument on 
the matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


